       Case 3:18-cr-30001-WGY Document 406 Filed 05/21/19 Page 1 of 4



                      UNITED STATES DISTRICT COURT
                       DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA,           )       Crim. No. 18-30001-WGY
                                    )
            vs.                     )
                                    )
DAPHNE MOORE, Defendant.            )
                                    )


             DEFENDANT’S MOTION FOR REASONABLE ACCESS
                  TO COURT PROCEEDINGS BY WAY OF
                        VIDEO CONFERENCING


      DAPHNE MOORE, a defendant in the above captioned case, hereby moves

the court to provide simultaneous video conferencing of proceedings in the

above captioned case, to the federal courthouse in Springfield, MA. In support

of this Motion, the defendant, through counsel, states that:

      1. Ms. Moore is a defendant in the superceding indictment returned on

December 20, 2018, by a federal grand jury sitting in Springfield, MA;

      2. Promptly following arraignment on December 21, 2018 at the federal

district court sitting in Worcester, MA, recusals were filed by Judge Mark G.

Mastroianni and Magistrate Judge Katherine Robertson, each of whom sit

regularly in Springfield, MA;

      3.   Judge Michael Ponsor, formerly presiding judge of the court in

Springfield, has taken senior status and no longer takes cases for trial;

      4. The above captioned case was assigned to Judge William G. Young,



                                        1
          Case 3:18-cr-30001-WGY Document 406 Filed 05/21/19 Page 2 of 4



who regularly sits in Boston, MA;

      5. Ms. Moore is a Springfield resident who is represented by undersigned

counsel with her office in Springfield, MA;

      6. Ms. Moore is charged with several conspiracies, each of which includes

her daughter, NIA MOORE-BUSH, and her son-in-law, DINELSON DINZEY, as

an alleged co-conspirators;

      7.     Since her arraignment, Ms. Moore has attended every court

proceeding1, either in person or through counsel, involving an alleged co-

conspirator;

      8. The travel to Boston is both time consuming and expensive for Ms.

Moore and her family, who have a particular interest is this case and specifically

as related to NIA MOORE-BUSH;

      9. The clerk of court at the Springfield as offered to assist in arranging

video conferencing at the Springfield court, of Boston proceedings occurring in

the above captioned case;

      10.     Counsel has made an informal request2 directed through Judge

Young’s courtroom clerk, Jennifer Gaudet, and been informed that the Judge is

      1

      Counsel missed the Rule 11 hearing for Amanda Atkins on April 24, 2019
at 11:00 am. Appearing at the Springfield Courthouse at the appointed time
and date, counsel learned she was mistaken about the location of the hearing,
which was actually then occurring in Boston.
      2

     The request was made on Monday, May 20th and renewed on the morning
of May 21st.

                                        2
       Case 3:18-cr-30001-WGY Document 406 Filed 05/21/19 Page 3 of 4



not inclined to make the arrangements but that counsel is invited to file a

formal motion;

      11. Fundamental fairness requires, in the circumstances of this case, that

Ms. Moore, her family and counsel be accommodated and allowed to attend the

hearing(s) taking place in Boston, by way of video conferencing.

      WHEREFORE, it is requested that the hearing regarding NIA MOORE-

BUSH, presently scheduled for 2:00 p.m. on Tuesday, May 21, 2019 be video

conferenced to the federal district court in Springfield, MA or, alternatively

rescheduled for a date and time for the Springfield courthouse.



                                              Respectfully submitted,
                                              DAPHNE MOORE, Defendant

                                              /s/Linda J. Thompson
                                              Linda J. Thompson, BBO #496840
                                              THOMPSON & THOMPSON, P.C.
                                              1331 Main Street
                                              Springfield, MA 01103
                                              (413) 739-2100
                                              Fax: (413) 739-2300
                                              Email: linda@ttpclaw.com

                                Certificate of Service

       I certify that on May 21, 2019 I filed the foregoing document with the Court via
the CM/ECF system, which will cause notice to be delivered electronically to all
registered participants, and that I further sent paper copies to those indicated on the
docket as non-registered participants, if any.

                                              /s/ Linda J. Thompson

                                              Linda J. Thompson



                                          3
Case 3:18-cr-30001-WGY Document 406 Filed 05/21/19 Page 4 of 4




                                  Linda J. Thompson, BBO # 496840




                              4
